        Case 2:11-cr-00403-APG-PAL Document 255 Filed 03/22/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Jorge Joao Perez
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00403-APG-PAL
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (Fifth Request)
13
     JORGE JOAO PEREZ,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Jorge Joao Perez, that the
20
     Revocation Hearing currently scheduled on March 24, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than Seventy-five (75) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.     Mr. Perez is currently resolving a new criminal charge. The parties would like
24
     to continue his hearing regarding revocation of his Supervised Release until after his new
25
     criminal charge has been resolved. Sentencing on the new criminal charge is currently
26
     scheduled for May 25, 2021.
      Case 2:11-cr-00403-APG-PAL Document 255 Filed 03/22/21 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the fifth request for a continuance of the revocation hearing.
 4        DATED this 19th day of March, 2021.
 5
 6   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 7
 8      /s/ Paul D. Riddle                             /s/ Daniel E. Clarkson
     By_____________________________                By_____________________________
 9   PAUL D. RIDDLE                                 DANIEL E. CLARKSON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:11-cr-00403-APG-PAL Document 255 Filed 03/22/21 Page 3 of 3




 1
 2
                                UNITED STATES DISTRICT COURT
 3
                                     DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                        Case No. 2:11-cr-00403-APG-PAL
 6                 Plaintiff,                         ORDER
 7          v.
 8   JORGE JOAO PEREZ,
 9                 Defendant.
10
11
12          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

13   for Wednesday, March 24, 2021 at 1:00 p.m., be vacated and continued to June 16, 2021 at

14   the hour of 3:00 p.m. in Courtroom 6C.

15          DATED this 22nd day of March, 2021.

16
17
                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                  3
